Pennewill, C. J.,
delivering the opinion of the court:
The court are asked to set aside the sheriff’s sale, made in the above-stated case, on the ground that the price for which the property was sold is grossly inadequate. That is the only exception.
The sum for which the property was sold by the sheriff was eight hundred dollars, and the testimony of the petitioner’s witnesses was to the effect that the property was worth from eighteen hundred to two thousand dollars.
According to the testimony given by witnesses for the purchaser the property was reasonably worth from one thousand to twelve hundred dollars; and such was the judgment of a witness who owned an adjoining property, and who was especially familiar with the property sold, as well as the conditions surrounding it.
It is not contended that there was any irregularity in the sale or the proceedings leading up to it. Neither is it shown that any one was prevented from attending the sale and becoming a bidder if he desired to do so. And there is nothing in the evidence' to satisfy the court, or even to indicate a probability that any one would be willing to give more for the property at another sale than it sold for.
[1] The law governing a case like this one is well settled, and it is that a sale regularly and fairly made will not be set aside for mere inadequacy of price. That alone will not suffice unless the inadequacy is so great as to shock the conscience of the court.
[2] After considering all the testimony in this case we have reached the conclusion that even if the price for which the property was sold by the sheriff was inadequate it was such inadequacy as the law deems insufficient to defeat the confirmation of the sale, and not so grossly inadequate or of such character as to shock the conscience of the court.
The rule is discharged.